In re Hicks, Karen; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “L”, No. 337-789; to the Court of Appeal, Fifth Circuit, No. 90-CW-0568.
Granted. The judgment of the district court maintaining the exception of no cause of action is set aside. The case is remanded to the district court for a hearing on August 23, 1990. At the hearing the district court shall rule on relator’s motion requesting sole custody based on evidence of facts occurring through the present day; if the district court decides to maintain joint custody, then the court shall first determine whether a custodial parent has ever been designated; based on that determination and applying the appropriate standards, the district court shall then either make an initial designation of the custodial parent or decide whether to keep the previous designation of the custodial parent in effect; and after that determination, the custodial parent shall propose an education plan for the children, and the court shall rule on the proposal and any opposition thereto.